Case 3:21-cv-12870-MAS-DEA Document 40 Filed 08/26/21 Page 1 of 3 PageID: 1872




                       UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEW JERSEY


 AZURITY PHARMACEUTICALS, INC.,       )
                                      )
                  Plaintiff,          )   Civil Action No. 21-12870 (MAS) (DEA)
                                      )
 v.                                   )
                                      )   CONTAINS CONFIDENTIAL
                                      )   EXHIBITS FILED UNDER SEAL
 BIONPHARMA INC.,                     )   PURSUANT TO L. CIV. R. 5.3(c) AND
                                      )
                                          SUBJECT TO L. PAT. R. 2.2
                  Defendant           )



                DECLARATION OF ROSHAN P. SHRESTHA, PH.D.
Case 3:21-cv-12870-MAS-DEA Document 40 Filed 08/26/21 Page 2 of 3 PageID: 1873




        Roshan P. Shrestha, Ph.D., of full age, hereby declares as follows:

        1.      I am an attorney licensed to practice in Illinois and am a member of the firm Taft

 Stettinius & Hollister LLP, counsel to Defendant Bionpharma Inc. In such capacity, I am fully

 familiar with the facts contained herein.

        2.      I submit this Declaration in support of defendant Bionpharma’s opposition to

 plaintiff Azurity’s motion for order to show cause with temporary restraints, preliminary

 injunction, and other emergent relief.

        3.      Attached hereto as Exhibit A is a true and correct copy of FDA’s Approval letter

 regarding enalapril oral formulation dated August 10, 2021.

        4.      Attached hereto as Exhibit B is a true and correct copy of Azurity’s PI Mot.

 sealed Reply Br. from Silvergate Pharmaceuticals, Inc. v. Bionpharma Inc., C.A. Nos. 18-1962

 ECF No. 253 (D. Del.).

        5.      Attached hereto as Exhibit C is a true and correct copy of Azurity’s Post-Trial

 Sealed Answering Br from Silvergate Pharmaceuticals, Inc. v. Bionpharma Inc., C.A. Nos. 18-

 1962 ECF No. 218 (D. Del.).

        6.      Attached hereto as Exhibit D is a true and correct copy of Azurity’s Citizen

 Petition dated April 3, 2017.

        7.      Attached hereto as Exhibit E is a true and correct copy of Epaned® Kit

 Prescribing Information (September 2014).

        8.      Attached hereto as Exhibit F is a true and correct copy of Shefali Luthra, The

 dilemma of kid-friendly pharmaceuticals: Safety comes at a steep price, WASHINGTON POST

 (Apr. 21, 2017).




                                                 2
Case 3:21-cv-12870-MAS-DEA Document 40 Filed 08/26/21 Page 3 of 3 PageID: 1874




       I hereby declare under penalty of perjury that the foregoing is true and correct.



 Dated: August 26, 2021
                                                               Roshan P. Shrestha, Ph.D.




                                                3
